Citation Nr: 1135109	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  07-20 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for nerve damage affecting the left side of the head, left shoulder, and left arm, claimed as due to VA left carotid endarterectomy surgery in March 2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty from October 1960 to October 1962.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2005 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied entitlement to compensation under 38 U.S.C.A. § 1151 for nerve damage affecting the left side of the head, left shoulder, and left arm.

In March 2011, the Board remanded the case to the RO (via the Appeals Management Center (AMC), in Washington, DC), for the scheduling of a Travel Board hearing before a Veterans Law Judge at the RO, as the Veteran had requested such a hearing.  The Veteran was scheduled for a hearing in May 2011.  The Veteran did not report for the hearing.

At this time, the appeal is again REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.


REMAND

In March 2004, the Veteran had left carotid endarterectomy surgery at the Asheville, North Carolina VA Medical Center (VAMC).  The Veteran reports that he then developed symptoms affecting the left side of his head and his left shoulder and arm.  He asserts that the symptoms are due to nerve damage, and he attributes the nerve damage to the March 2004 surgery.

Under certain circumstances, VA provides compensation for additional disability resulting from VA medical treatment, or from VA training and rehabilitation services, in the same manner as if such disability were service-connected.  For a claimant to qualify for such compensation, the additional disability must not be the 

result of the veteran's willful misconduct, and the additional disability must be caused by VA hospital care, medical or surgical treatment, or examination.  The proximate cause of the additional disability must be: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the care, treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

In May 2005, a VA vascular physician reviewed the Veteran's claims file.  The physician stated that the Veteran's left shoulder problem might or might not relate to the 2004 surgery, that it was not clear.  The physician noted that the Veteran's condition had improved which would speak to the condition being a temporary issue and that it was more likely an idiopathic etiology rather than a traumatic etiology.  Records of VA treatment in 2006 reflect reports of recurrence of symptoms affecting the left upper extremity.

The claims file contains records of VA treatment of the Veteran from 2004 to 2006.  Information on the Veteran's condition prior to the 2004 surgery could be relevant to the claim, as could information on the Veteran's ongoing condition.  Indeed, it was noted that the symptomatology causing the surgery had occurred previously in August 2003.  In addition, while the claims file contains the records of the Veteran's hospitalization and includes a "Brief (Preliminary) Operative Note," the record does not appear to contain a surgical report/narrative summary of the operation (i.e. the surgeon's description of the actions taken during the course of the operation).  Thus, on remand, relevant VA treatment records dated during 2003 through March 2004 should be requested, to specifically include any detailed operative report/narrative summary of the surgery in March 2004.  Additionally, records dating since July 2006 should also be requested. 

In addition, the Board notes that the VA treatment records reveal that the Veteran was diagnosed with left pan-brachioplexopathy with marked involvement of the axillary nerve on January 2005 electromyography and nerve conduction studies.  The records also indicate that the Veteran suffers from diabetes and cervical spine 

degenerative disc disease, degenerative joint disease and spinal stenosis.  Thus, the Board finds that a current neurological examination is necessary to determine the current nature of his claimed disability and to obtain an opinion provided by a neurologist following claims file review. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records from the Asheville VA Medical Center and associated clinics dating from January 2003 through March 2004, to specifically include the surgical report/narrative summary (i.e. the surgeon's description of the actions taken during the course of the operation) for the March 2004 left carotid endarterectomy operation.  In addition, obtain relevant treatment records from that facility and associated clinics dating since July 2006.

2.  After the above has been completed to the extent possible and the records associated with the claims file, schedule the Veteran for a VA neurological examination to address the nature of any current neurological disability affecting the left side of the head, left shoulder, and left arm and to obtain an opinion from a neurologist as to whether any such disability is related to the March 2004 left carotid endarterectomy and related treatment.  The claims file must be provided to and be reviewed by the neurologist.  All tests deemed necessary should be conducted and the results reported.  

After examination of the Veteran and review of the claims file, the neurologist should provide the diagnoses for any neurological disorder affecting the Veteran's head, left shoulder, and left arm, and should then respond to the following questions:

A. Does the Veteran currently have a neurological disability of the head, left shoulder and/or left arm? If so, is the disability at least as likely as not (50 percent probability or greater) the result of the Veteran's March 2004 left carotid endarterectomy? Please provide the medical basis for your conclusion. 

B.  If a diagnosed neurological disability of the head, left shoulder and/or left arm is the result of the Veteran's March 2004 left carotid endarterectomy, was the disability caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in the course of the surgery or other treatment?  Please provide the medical basis for your conclusion.

C. If a diagnosed neurological disability of the head, left shoulder and/or left arm is the result of the Veteran's March 2004 left carotid endarterectomy, is the neurological disability an event/injury that a reasonable health care provider would have foreseen as resulting from the surgery/treatment?  Please provide the medical basis for your conclusion

3.  After completion of the above, review the expanded record and determine if the Veteran's claim can be granted.  If the claim remains denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond.  Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


